Case 2:13-cr-20487-GAD-DRG ECF No. 46-15, PagelD.409 Filed 07/07/20 Page 1of3

Vane. Wor Ne, ser Sao
Liste RO) TAT OR URLs Sa ass
AN GTR RWS QATAR
= CP ee ORNs ore let Womcn
WA SAL OMeons LES2 NORV
Ne Seiad “yy ence Os se COSTES «

= - | : Wu nme: WOw8S
Whe Quik ORNS =a stein
ws oars OF SNES Ks AG2ak oy

ONG yy XZ RA ee, “Yor. &

Yescmo Nycleenons, a IE ae
Dearrreariced Ts DSc sees

I\WWouss OS —xe WSS. > Buor®nie Asstass
! Wes WA Wows. ou CNS «@

_| _ DD rres Pages WISH
. \eAR I Eo A Covoleras,

oh a WS \rsee

\asaes mia VWoazanns ~
} oe 1 “Saswes\, ee

aes QIw98E, Qacer_ WA IES. BST,
ANP C&\< ASEZ SONI AOS Vvoles ses. eeeenaus
aw AOU WISTS WOIOvain WY

G2. LOW WRonidt =O Rs

Cases a
Oo & A
ay C\reses ANY eo |

  

 
 
Case 2:13-cr-20487-GAD-DRG ECF No. 46-15, PagelD.410 Filed 07/07/20 Page 2 of 3

Tren here Why ave ame Vicor
MS Qoavosck Ug ao Des ag
A PAS ee \itecss “i

WA TRS Sy CQ

LAr G eae \ — —swe, Vvewass
LOnwscd WA odo 5 or Aa, seek

Wig =a ee —ree Deals wn Quik
ez ailvete \_ Agere ys rr SESS

NW ARyre, Oidk ss Ado sek WS
RS Semen Tae AES TT Dak
Rens TOAACA, Tove Lang ied Nz: NEOs
acon Avs age Oud Gye quad
| WA Do WAG AY LATO ND 9 a Wie ge
JPA NG (wows Cs sD Awd
eae SQuae nae Annes NR
| Wen “* ¢e.4 “Ss Tae NR
| — Qi eA A Sc, NONE us ERK
wk ~Fiaiegs! Cooes LNs ISO vss

oS DR Reese WA AMaao.s S\N
J SSs0 Das Od See

— ee SSAA L Su She
OS. Daag LANs a SAS

AS IDSA te son & eer

[Ok ey “So Ren eer =a ve Qhs
Een a

Ey oaerzeseped Oud MAS oss
Whar A ye yee Os aX,

| \\sus == Seo ety OS, Ax
—} ; Se A Nx Sir ok Se neases
Case 2:13-cr-20487-GAD-DRG ECF No. 46-15, PagelD.411 Filed 07/07/20 Page 3 of 3

Yeon —we Coy =k,
Poaen . SHAS ge fa. ea Seoplass

OT OX ae

| WN? AGB Or =
awa _— ‘DANS _& oe <r

[Ay Ss Acie se Na, GINS

Eons TOA, WSK Gos ook 4

th see wo XS XXceis Oeree
Pak as Sy Akay Wye S
Ina. Arend OF Ee Sse
ANG Qui As O\sien ions Nas
Paes = De OOS Seweza
oan Sexo BS _LDWrwrie, Gs Wg
NGAGE WN save. Vics
TARAS = ANS =

   
  

  

tL MS Siege. -
